 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 7

 8   LANE S. PHIPPS,

 9                           Plaintiff,              CASE NO. C18-1684 TSZ

10         v.                                        ORDER DISMISSING CASE

11   MARK KAIMAN, et al.,

12                           Defendants.

13         The Court, having reviewed the Report and Recommendation and the record, does hereby
14   ORDER:
15         1. The unopposed Report and Recommendation is ADOPTED;
16         2. This case is DISMISSED with prejudice.
17         DATED this 17th day of December, 2018.
18

19

20

21

22

23




     ORDER DISMISSING CASE - 1
